UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6413


FRANKLIN C. SMITH,

                Plaintiff - Appellant,

          v.

U.S. DISTRICT COURT JUDGE MARK S. DAVIS, District      Judge;
WILLIAM B. TRAXLER, JR., Chief Circuit Judge; J.       HARVIE
WILKINSON, III, Circuit Judge; PAUL V. NIEMEYER,      Circuit
Judge; BARBARA MILANO KEENAN, Circuit Judge; DIANA    GRIBBON
MOTZ, Circuit Judge; SAMUEL W. PHILLIPS, Judicial     Council
Member,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00043-RAJ-TEM)


Submitted:   May 6, 2013                  Decided:   June 11, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Franklin C. Smith appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b) (2006) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).            We have reviewed the record and

find   no   reversible     error.     Accordingly,        we   affirm       for   the

reasons stated by the district court.            Smith v. Davis, No. 2:13-

cv-00043-RAJ-TEM      (E.D.   Va.   Feb.    8,   2013).        We    deny    Smith’s

motion to transfer venue.           See Bolin v. Story, 225 F.3d 1234,

1238-39     (11th   Cir.   2000).     We    dispense      with      oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                      2